REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on August 30th, 2016 (JP 2016-167819). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated February 27th, 2019, June 9th, 2020, and July 29th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on September 24th, 2021 is acknowledged.

This application is in condition for allowance except for the presence of claims 3-7 and 24-32 directed to non-elected groups without traverse.  Accordingly, claim 3-7 and 24-32 have been cancelled.

Allowable Subject Matter
Claims 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 15 the closest prior art is Dobschal et al. (US 2006/0209419 A1).
Regarding claim 15, Dobschal teaches an information display apparatus configured to display video information of a virtual image on a reflecting surface of conveyance, the information display apparatus comprising: 
	a display configured to display the video information; and 
	a virtual image optical system configured to display a virtual image at a front of the conveyance by reflecting light emitted from the display by means of the reflecting surface, 
	wherein the virtual image optical system includes a concave mirror and an optical element, 
	wherein the optical element is arranged between the display and the concave mirror, 
	wherein a shape of the optical element is configured so as to correct distortion aberration and aberration, by setting an average radius of curvature of a cross-sectional shape in the vertical direction and an average radius of curvature of a cross-sectional shape in a horizontal direction to different values, the aberration deteriorating imaging performance of the virtual image, 
	wherein in the virtual image optical system: 
	the video light flux converging in an image point of a virtual image surface by the video light flux from respective object points of video light from the display; and 
	a video light ray is separated into regular reflected light reflected by a first reflecting surface of the reflecting surface positioned at an internal side of the conveyance and back surface reflected light reflected by a second reflecting surface that is in contact with an outside air, and in a double image generated by the regular reflected light and the back surface reflected light, a direction in which the double image is generated is different between a vertical direction and a horizontal direction of the reflecting surface.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 15 recited together in combination with the totality of particular features/limitations recited therein, including wherein the distortion aberration occurring due to an optical path difference generated by a difference between a radius of curvature Rv in a vertical direction and a radius of curvature Rh in a horizontal direction of the reflecting surface, refractive power by an optical path through which a light flux passing through an outside of a main ray among a video light flux passes is set to be stronger compared with refractive power by an optical path through which the main ray passes, the reflecting surface has a shape in which the radius of curvature becomes smaller at a peripheral portion compared with a center of an outer shape of the reflecting surface, and wherein to reduce a double image that is generated in the horizontal direction of the double image, with respect to the virtual image that is formed at a peripheral portion of the reflecting surface, relative refractive power of a virtual image optical system through which a ray passing through an outside of a center of an incident eye of the virtual image optical system passes is set to be smaller than relative refractive power of a virtual image optical system through which a ray passing through an inner portion than a center of the other incident eye passes so that aberration occurs below the main ray of the virtual image optical system.

Regarding claims 16-23, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872